Order entered April 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01494-CV

                             VIRGINIA ROE BURNS, Appellant

                                               V.

                              DENIS LYONS BURNS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-51720-2012

                                           ORDER
       We GRANT appellee’s April 15, 2013 unopposed second motion for an extension of

time to file a brief. Appellee shall file his brief on or before May 28, 2013. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE